856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony Lynn WYRICK, Plaintiff-Appellant.v.KNOX COUNTY JAIL;  Joe Fowler;  Chief Hill;  Claude Hall;Hays, Patrolman, Defendants-Appellees.
No. 88-5136.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff Wyrick moves for counsel on appeal from the district court's judgment, after a bench trial in favor of the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in plaintiff's complaint, Wyrick was a prisoner at the Knox County Jail in Knoxville, Tennessee.  The defendants are the jail and jail officials.  Wyrick alleges that the jail officials confined him in the same cell with the uncle of the woman who charged Wyrick with rape and kidnapping.  Wyrick also alleged that he was subject to punishment for no reason and was denied proper medical care.  The district court held a bench trial and concluded that Wyrick's issues were without merit.


3
We agree with the conclusions of the district court for the reasons stated in its opinion and order.  Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.